


110 HRES 750 IH: Recognizing the noble service of the 147th

U.S. House of Representatives
2007-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 750
		IN THE HOUSE OF REPRESENTATIVES
		
			October 16, 2007
			Mr. Lampson (for
			 himself, Mr. Al Green of Texas,
			 Mr. Gene Green of Texas,
			 Ms. Jackson-Lee of Texas,
			 Mr. Poe, Mr. Culberson, Mr.
			 Brady of Texas, Mr. Reyes,
			 Mr. Ortiz, and
			 Mr. Rodriguez) submitted the following
			 resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Recognizing the noble service of the 147th
		  Fighter Wing on their 90th anniversary.
	
	
		Whereas 2007 marks the 90th Anniversary of the 147th
			 Fighter Wing located at Ellington Field in Houston, Texas;
		Whereas the first 111th Aero Squadron was formed on August
			 14, 1917, from the Provisional Headquarters Squadron at Kelly Field; known
			 simply as the “Post Headquarters Squadron” and later designated the 632nd Aero
			 Squadron;
		Whereas the unit was relocated to Ellington Field, in
			 Houston, Texas, in September of 1923;
		Whereas, during World War II, the 111th Tactical
			 Reconnaissance Squadron served for 23 months of continuous combat flying, from
			 June 1943 to May 1945, flew 3,840 combat missions, and received 8 Battle Stars,
			 the Presidential Unit Citation, and was recognized by the French Government for
			 the French Croix De Guerre with Palm for its accomplishments;
		Whereas, during the Korean War, the 111th was sent to
			 Itazuke Airbase, Japan, where the squadron flew combat sorties into Korea,
			 destroying 1,343 railroad cars, 1,943 buildings, 88 bridges, 126 gun
			 emplacements, 89 boats, and 2 MIG–15 fighters;
		Whereas, on May 16, 1958, the 147th Fighter Interceptor
			 Group (“FIG”) was formed, with 5 new squadrons to support the 111th squadron,
			 and earned its first Air Force Outstanding Unit Award in 1966 when it was
			 proclaimed “the most combat ready of all Air Guard units”;
		Whereas from 1968 through 1970, pilots from the 147th FIG
			 participated in “Palace Alert,” which placed them in southeast Asia in support
			 of the Vietnam conflict;
		Whereas, on January 1, 1970, the 147th FIG began an
			 important new mission of training all F–102 pilots in the United States for the
			 Air National Guard, graduating a total of 667 students who flew 50,486 jet
			 hours and 2,266 support aircraft hours in 6 years of service in support of the
			 Combat Crew Training Mission;
		Whereas, in 1989 and 1991, the 147th acquired C–26 Merlin
			 aircrafts to conduct counter-drug, law enforcement, and Operational Support
			 Airlift missions, continuing today as a valuable asset in homeland defense,
			 counter-drug operations, law enforcement and forward deployed combat
			 reconnaissance missions;
		Whereas following the terrorist attacks on the morning of
			 September 11, 2001, 4 147th Fighter Wing aircraft were launched to escort
			 President George W. Bush, a former 147th FIG pilot, onboard Air Force One from
			 Florida to Louisiana, Nebraska, and Washington, DC;
		Whereas in August of 2005, the 147th Fighter Wing deployed
			 to Balad Airbase, Iraq, to conduct combat operations in support of Operation
			 Iraqi Freedom and the Global War On Terrorism, where they once again
			 distinguished themselves by flying 462 sorties and almost 1,900 hours in a
			 2-month span, while setting unbreakable accomplishments of 100 percent
			 maintenance delivery, 100 percent mission effectiveness, and 100 percent
			 weapons employment under the most challenging of combat conditions; and
		Whereas their success continued during their second
			 rotation to Iraq in 2007, flying 358 sorties and over 1,500 hours, while again
			 maintaining 100 percent maintenance delivery, 100 percent mission
			 effectiveness, and 100 percent weapons employment: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)commends the 147th Fighter Wing for, over
			 their 90-year history, serving nobly and effectively at home and abroad in
			 every major conflict our Nation has been engaged in since World War II.
			(2)directs the Clerk of the House of
			 Representatives to transmit a copy of this resolution to the Texas National
			 Guard for appropriate display.
			
